           Case 1:16-cv-01647-RTH Document 73-1 Filed 11/02/18 Page 1 of 6



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS


                                              )
MYNETTE TECHNOLOGIES, INC.                    )
and STEVEN M. COLBY,                          )
                                              )
               Plaintiffs,                    )
                                              )
      v.                                      )
                                              )    Case No. 16-cv-01647-SGB
THE UNITED STATES,                            )
                                              )    Senior Judge Susan G. Braden
               Defendant,                     )
                                              )
      and                                     )
                                              )
UNISYS CORPORATION,                           )
                                              )
               Intervenor-Defendant.          )
                                              )




                     [PROPOSED] STIPULATED PROTECTIVE ORDER




        The court enters this Protective Order pursuant to RCFC 26(c)(1) and PRCFC 19(b). This
order does not specify the procedures under which access to National Security Information is to
be provided and may not be construed as requiring the production of any information that is
classified for reasons of national security. Access to such information will be governed solely by
existing laws and regulations.
       1.    As used in this Protective Order, these terms have the following meanings:
             (a) Attorneys: counsel of record in this litigation;
             (b) Documents: all materials within the scope of RCFC 34;
             (c) Restricted—Outside Attorneys’ Eyes Only: a subset of restricted documents that
                 are designated pursuant to Paragraph 5 below;
             (d) Written Assurance: an executed document found at Appendix of Forms, Form 9A;
             (e) Litigation Support Contractors: contractors who are subject to an obligation,
                 either by contract or trade practice, to maintain the confidentiality of any material
                 received in performance of services related to this litigation and rendered for the


                                                  1
        Case 1:16-cv-01647-RTH Document 73-1 Filed 11/02/18 Page 2 of 6



                attorneys of record in this litigation (by way of example and not limitation,
                litigation support contractors include copying services, court reporters,
                videographers, document storage and management contractors, database
                management contractors, and information technology and network support
                contractors);
            (f) Experts: outside persons who are used by a party or its attorneys to furnish
                technical or expert services and/or to give expert testimony in this litigation; and
            (g) Third Party: any party not directly involved in this litigation.


        2. By identifying a document as “Restricted,” a party may designate any document,
including an interrogatory response, another discovery response, and/or a transcript that it, in
good faith, contends constitutes or contains trade secret, proprietary, source-selection sensitive,
or other similar confidential information that the owner thereof has taken reasonable measures to
protect from disclosure to the public or competitors. In the case of the United States, other
information and documents that may be identified as “Restricted” include:
            (a) documents categorized as “FOR OFFICIAL USE ONLY,” including unclassified
                information in the possession or under the control of the Department of Defense;
                and
            (b) trade secret, proprietary, source-selection sensitive, or other similar confidential
                information belonging to non-parties but within the control or custody of the
                United States.
        3. All “Restricted” documents, along with the information contained in the documents,
may be used solely for the purpose of this litigation and no person receiving such documents
may directly or indirectly use, transfer, disclose, or communicate the contents of the documents
in any way to any person other than those specified in Paragraph 4 below. Prohibited purposes
include, but are not limited to, use for competitive purposes or the prosecution of other
intellectual property rights.
       4.   Without a court order, access to any “Restricted” document will be limited to:
            (a) the court and its personnel;
            (b) attorneys of record in this litigation and any members or employees of their
                respective law firms, to the extent they have agreed to be bound by this
                Protective Order, or in the case of the United States, the attorneys, legal
                assistants, and legal support staff of the Department of Justice and any agency or
                department of the United States involved in this litigation, to the extent they have
                agreed to be bound by this Protective Order;
            (c) persons shown on the face of the document to have authored or received it;
            (d) litigation support contractors;
            (e) inside counsel of the parties, subject to the conditions of Paragraph 9 below;
            (f) a party’s officers and employees directly involved in this litigation whose access



                                                  2
         Case 1:16-cv-01647-RTH Document 73-1 Filed 11/02/18 Page 3 of 6



                to the information is reasonably required to supervise, manage, or participate in
                this litigation, subject to the conditions of Paragraph 9 below;
             (g) experts, subject to the conditions of Paragraph 9 below; and
             (h) any other person or entity that the parties (including any third party, to the extent
                 the third party has designated the document as “Restricted”) mutually agree in
                 writing may have access to “Restricted” documents.
         5. The parties have the right to further designate “Restricted” documents or portions
 thereof as “Restricted—Outside Attorneys’ Eyes Only.” Without a further court order, however,
 disclosure of such information will be limited to the persons designated in Paragraphs 4(a), (b),
 (c), and (d) and, in addition, persons designated in Paragraph 4(h), to the extent the parties
 mutually agree in writing that an individual may have access to “Restricted—Outside Attorneys’
 Eyes Only” information.
        6.    The subject matter relevant to the claimed invention involved in this litigation is
hereby defined to be systems and methods relating to electronic passports and other identification
documents, Radio Frequency Identification Tags, passport readers, readers for other identification
documents and any electronic components or electromagnetic shielding when used in such systems
and/or methods.
        7. Disclosure of “Restricted—Outside Attorneys’ Eyes Only” information:
             (a) Notwithstanding any other provision of this Protective Order, information
                 designated “Restricted—Outside Attorneys’ Eyes Only” may not be disclosed to
                 any of the person(s) named as inventor(s) on any patents asserted in this lawsuit,
                 to include U.S. Patent Nos. 7,719,425, 7,924,156, 9,524,458 and 9,569,777 (“the
                 Patents-in-Suit”) or to any individual attorney involved in the prosecution of
                 patent applications related to the subject matter of the claimed invention involved
                 in this litigation.
             (b) Individual attorneys to whom “Restricted—Outside Attorneys’ Eyes Only”
                 information has been disclosed under this Protective Order, may, however,
                 provide copies of material prior art or other non-confidential information to the
                 United States Patent and Trademark Office.
             (c) Unless otherwise agreed upon by the parties, no individual to whom
                 “Restricted—Outside Attorneys’ Eyes Only” information has been disclosed
                 under this Protective Order may be involved in the prosecution of patent
                 applications related to the subject matter of the claimed invention involved in
                 this litigation until four (4) years after the final disposition of this action,
                 including all related appeals (the “Prosecution Bar”).
                (1) The parties expressly agree that the Prosecution Bar set forth herein will be
                     personal to any attorney who reviews information designated “Restricted—
                     Outside Attorneys’ Eyes Only” and will not be imputed to any other persons
                     or attorneys at the attorney’s law firm or company, unless information
                     concerning that designated information was communicated to an individual
                     by one who reviewed such designated information.
                (2) For purposes of the Prosecution Bar, “prosecution” includes:


                                                  3
        Case 1:16-cv-01647-RTH Document 73-1 Filed 11/02/18 Page 4 of 6



                     (i) the drafting or amending of patent claims, or the supervising of the
                         drafting or amending of patent claims;

                     (ii) participating in or advising on any re-examination, reissue, inter-party
                         review, or other post-grant review proceeding, except as specified
                         below; and

                     (iii) advising any client concerning strategies for obtaining or preserving
                         patent rights related to the subject matter of the claimed invention
                         involved in this litigation before the United States Patent and Trademark
                         Office or other similar foreign government or agency.

                (3) “Prosecution” does not include participating in or advising on any re-
                     examination, reissue, inter-party review, or other post-grant review
                     proceeding by a party’s lawyers, with respect to any patents in which an
                     opposing party involved in this litigation has any interest or any patent
                     involved in the pending action.
            (d) Nothing contained herein will preclude lawyers having access to documents
                designated as “Restricted—Outside Attorneys’ Eyes Only” from having
                discussions with their clients about the general status of the case and about
                settlement offers, so long as during any discussions the lawyers do not impart any
                “Restricted—Outside Attorneys’ Eyes Only” information to their clients.
        8. Third parties producing documents in the course of this litigation also may designate
documents as “Restricted” or “Restricted—Outside Attorneys’ Eyes Only,” subject to the same
protections and constraints as the parties to the litigation. A copy of this Protective Order will be
served together with any subpoena served in this litigation. All documents produced by such third
parties, even if not designated by the third parties as “Restricted” or “Restricted—Outside
Attorneys’ Eyes Only,” will be treated by the parties to this action as “Restricted—Outside
Attorneys’ Eyes Only” for a period of fifteen (15) days from the date of production. During that
fifteen (15)-day period, any party may designate documents as “Restricted” or “Restricted—
Outside Attorneys’ Eyes Only,” pursuant to the terms of this Protective Order.
         9. Each person who is to receive “Restricted” information, pursuant to Paragraphs 4(e),
(f), or (g), must execute a “Written Assurance” found at Appendix of Forms, Form 9A. Opposing
counsel must be notified in writing at least ten (10) days prior to disclosure of “Restricted”
information to any such person. Such notice must provide a reasonable description of the person
to whom disclosure is sought sufficient to permit an objection to be made. Upon good cause
(which does not include challenging the qualifications of such outside person), a party may object
in writing to disclosure within ten (10) days after receipt of notice by setting forth in detail the
grounds on which the party’s objection is based. If a party timely objects, no disclosure will be
made until the party seeking disclosure obtains the prior approval of the court or the objecting
party.
       10. All depositions or portions of depositions taken in this litigation that contain
information that may be designated “Restricted” or “Restricted—Outside Attorneys’ Eyes Only,”
according to Paragraphs 2 and 5, may also be so designated and thereby obtain the protections
accorded other “Restricted” or “Restricted—Outside Attorneys’ Eyes Only” documents.


                                                 4
        Case 1:16-cv-01647-RTH Document 73-1 Filed 11/02/18 Page 5 of 6



Designations for depositions must be made either on the record or by written notice to the other
party within ten (10) days of receipt of the final transcript. Unless otherwise agreed, depositions
must be treated as “Restricted—Outside Attorneys’ Eyes Only” until ten (10) days after receipt of
the final transcript. The deposition of any witness (or any portion of such deposition) that
includes “Restricted” information may be taken only in the presence of persons qualified to have
access to such information.
        11. Any party who fails to designate documents as “Restricted” or “Restricted—Outside
Attorneys’ Eyes Only” may designate the documents after production, to the same extent as it
may have designated the documents before production, by providing written notice of the error
and substituting copies of the documents bearing appropriate designations. The party receiving
the designation must, upon receiving the replacement set of documents, immediately return or
destroy the documents that lacked the designation to the designating party, and the parties must
undertake reasonable efforts to correct any disclosure of such information, contrary to the
designation. No showing of error, inadvertence, or excusable neglect will be required for a party
to avail itself of the provisions of this paragraph.
        12. In addition to the requirements imposed by Federal Rule of Evidence 502 and RCFC
26(b)(5)(B), any party who inadvertently discloses documents that are privileged or otherwise
immune from discovery must, promptly upon discovery of the error, advise the receiving party in
writing and request that the documents be returned. The receiving party must return or certify
destruction of the documents, including all copies, within ten (10) days of receiving such written
request. The party returning or destroying such documents may thereafter seek reproduction of
any such documents, pursuant to applicable law, although the party seeking reproduction may not
use the fact that the documents were previously produced inadvertently to argue that privilege or
any other immunity from discovery has been waived. No showing of error, inadvertence, or
excusable neglect will be required for a party to avail itself of the provisions of this paragraph.
         13. If a party intends to file a document containing “Restricted” information with the
court, this Protective Order grants leave to make such filing under seal. Prior to the disclosure at
trial or a hearing of any information designated “Restricted” or “Restricted—Outside Attorneys’
Eyes Only,” the parties may seek further protections against public disclosure from the court.
        14. Any party may request a change in the designation of any information designated
“Restricted” or “Restricted—Outside Attorneys’ Eyes Only.” Any such document will be treated
as designated until such request is approved by the court. If the disclosing party does not agree to
the requested change in designation, the party seeking the change may move the court for
appropriate relief, providing notice to any third party whose designation of produced documents
as “Restricted” or “Restricted—Outside Attorneys’ Eyes Only” in the litigation may be affected.
The party asserting designation will have the burden of proving that the information in question is
within the scope of protection afforded by this Protective Order and RCFC 26(c).
        15. No later than sixty (60) days after the termination of this litigation, including all
related appeals, each party must either destroy or return to the disclosing party all documents
designated by the disclosing party as “Restricted” or “Restricted—Outside Attorneys’ Eyes
Only,” and all copies of and/or extracts or data taken from such documents. Each party must
provide a certification in writing to the disclosing party as to such return or destruction within the
sixty (60)-day period. Attorneys will be entitled, however, to retain one set of all documents filed
with the court, obtained during discovery, or generated as correspondence in connection with the



                                                  5
        Case 1:16-cv-01647-RTH Document 73-1 Filed 11/02/18 Page 6 of 6



action, including one copy of documents designated “Restricted” or “Restricted—Outside
Attorneys’ Eyes Only.” Nothing in this Protective Order will require deletion of data from tapes
or other storage maintained solely for the purpose of permitting the rebuilding or recovery of
files, provided that access to this data is restricted to those otherwise permitted access under this
Protective Order.
       16. Any party may move the court for a modification of this Protective Order and
nothing in this Protective Order will be construed to prevent a party from seeking such further
provisions enhancing or limiting access to documents as may be appropriate.
         17. The obligations imposed by this Protective Order will survive the termination of this
litigation and all related appeals and will remain in effect until the party designating the
documents as “Restricted” or “Restricted—Outside Attorneys’ Eyes Only” agrees otherwise in
writing or a further court order otherwise directs.
        18. No later than sixty (60) days after the termination of this litigation, including all
related appeals, the parties must file a motion with the court seeking leave to remove any
physical materials designated “Restricted” or “Restricted—Outside Attorneys’ Eyes Only” from
the office or custody of the clerk.
        19. Nothing in this Protective Order will be construed to prevent any party from
disclosing its own “Restricted” or “Restricted—Outside Attorneys’ Eyes Only” information in
any manner that it considers appropriate.
       20. In the event that any party seeks the production of documents containing material that
may be classified, subject to International Traffic in Arms Regulations or other export controls,
or otherwise restricted by federal law, the parties will confer regarding an appropriate resolution
consistent with federal law. Notwithstanding anything contained in this Protective Order,
National Security Information will be controlled according to applicable statute.
       21. The court reserves the right, after reviewing the record and other information
submitted by the parties, to modify this Protective Order, or the parties’ designation of materials
or proceedings as “Restricted” or “Restricted—Outside Attorneys’ Eyes Only,” in the event such
materials or proceedings are not properly classified as confidential, privileged, proprietary,
competition-sensitive, or otherwise protectable.


       IT IS SO ORDERED.



                                                     SENIOR JUDGE SUSAN G. BRADEN




                                                 6
